DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings as submitted by Applicant on 11/19/2019 have been accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 102-121 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xi (US 2018/0260787).

Regarding claim 102, the prior art discloses a computer program product for enabling varied ridesharing services embodied in a non-transitory computer-readable medium and executable by at least one processor (see at least paragraphs [0074 and 0075]), the computer program product including instructions for causing the at least one processor to execute a method comprising: receiving a shared-ride request from a user (see at least paragraph [0025]), the shared-ride request including an indication of a starting point and a desired destination (see at least paragraph [0042] “origin and destination”); accessing a database storing an account of the user to retrieve at least one preselected restriction associated with the user (see at least paragraph [0061]), the at least one restriction including limiting a walking distance from the starting point to a pick-up location and limiting a walking distance from a drop-off location to the desired destination (see at least paragraph [0059]); identifying at least one candidate ridesharing vehicle to pick up the user based on current vehicle location information and an ability of the at least one candidate ridesharing vehicle to comply with the at least one preselected restriction associated with the user (see at least paragraph [0062]); providing to the user multiple offers associated with the at least one candidate ridesharing vehicle; receiving a selection of an offer; and directing a ridesharing vehicle associated with the selected offer to pick up the user (see at least paragraph [0061]). Regarding claim 103, the prior art discloses the computer program product of claim 102, wherein the at least one preselected restriction includes limiting the walking distance to the pick-up location to a distance between 25 to 70 meters (see at least paragraph [0024] “distance and/or time between their respective pick up stop and the drop off stop as a factor, etc.”). Regarding claim 104, the prior art discloses the computer program product of claim 102, wherein the at least one preselected restriction further includes limiting a number of riders in a ridesharing vehicle with the user, limiting an estimated delay to a ride of the user, limiting a number of pick-ups while the user is in the ridesharing vehicle, limiting a number of drop-offs while the user is in the ridesharing vehicle, and toll road avoidance (see at least paragraph [0024]). Regarding claim 105, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction includes limiting the number of riders in the ridesharing vehicle to less than five ridesharing riders (see at least paragraph [0024] “total number of riders”). Regarding claim 106, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction including limiting the estimated delay to the user's ride to less than 10 minutes (see at least paragraph [0023] “maximum detour time for other pick- ups and drop-offs”). Regarding claim 107, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction includes limiting the number of pick-ups while the user is in the ridesharing vehicle to less than three pick-ups (see at least paragraph [0023] “maximum detour time for other pick- ups and drop-offs”). Regarding claim 108, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction includes limiting the number of drop-offs while the user is in the ridesharing vehicle to less than three drop-offs (see at least paragraph [0023] “maximum detour time for other pick- ups and drop-offs”). Regarding claim 109, the prior art discloses the computer program product of claim 104, wherein the at least one preselected restriction includes toll road avoidance when the estimated time saved using toll roads is less than 5 minutes (see at least paragraph [0023] “maximum detour time”). Regarding claim 110, the prior art discloses the computer program product of claim 102, wherein the multiple offers differ by at least one of cost, pick-up location, pick-up time, and type of service (see at least paragraph [0061]). Regarding claim 111, the prior art discloses the computer program product of claim 102, wherein the multiple offers differ by pick-up location, and wherein the method further comprises visually displaying on a map multiple proposed pick-up locations associated with the multiple offers (see at least paragraph [0061]). Regarding claim 112, the prior art discloses the computer program product of claim 102, wherein the method further comprises visually displaying on a map a drop-off location other than the desired destination (see at least Figure 3). Regarding claim 113, the prior art discloses the computer program product of claim 102, wherein the method further comprises visually displaying to the user at least one option for customizing shared-ride (see at least paragraph [0059]). Regarding claim 114, the prior art discloses the computer program product of claim 102, wherein the account of the user includes a series of preselected conditions associated with a stored pick-up location or a stored desired destination (see at least paragraph [0023] The ridesharing system 10 facilitates, for example, preplanned and/or real-time carpooling in which drivers and riders register with the system and, optionally, go through an approval process prior to participation. As part of the registration process, each driver and each rider may be prompted to enter personal scheduling and preference information; a database of this information is maintained. Drivers create driver trips that may be represented by an origin, a destination, a travel time window, and a maximum detour distance for stops to pick up or drop off prospective riders. Riders similarly create rider trips that may be represented by an origin, a destination, a travel time window, and a maximum detour time for other pick-ups and drop-offs. Riders and/or drivers (collectively referred to herein as “users”) make travel reservations, e.g., through a mobile app on their personal mobile device; reservation data is sent to the back-office database”). Regarding claim 115, the prior art discloses the computer program product of claim 102, wherein the indication of the starting point is generated by at least one global positioning system (GPS) component included in a mobile device associated with the user (see at least paragraph [0022] to XI, Location and movement of a portable electronic device can be tracked via a location tracking device, which may be resident to or remote from the device. The location/movement can be determined through a satellite-based GPS navigation system.). Claims 116-121 each contain recitations substantially similar to those addressed above and, therefore, are likewise rejected.

	

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687